Citation Nr: 1706784	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service connected left ankle disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service connected left ankle disability.

3.  Entitlement to service connection for peripheral neuropathy/radiculopathy of the bilateral lower extremities.

4.  Entitlement to service connection for a neck disability, to include as secondary to service connected left ankle disability.

5.  Entitlement to service connection for bilateral knee disability, to include as secondary to service connected left ankle disability. 

6.  Entitlement to service connection for cervical radiculopathy.

7.  Entitlement to an initial rating in excess of 10 percent for right thumb residuals.

8.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain residuals.

9.  Entitlement to an initial compensable rating for service-connected dermatitis prior to March 27, 2015 and a rating in excess of 10 percent, thereafter. 

(The issue of entitlement to service connection for a right eye disability, claimed as vision loss in the right eye, is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and October 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.

The Veteran requested hearings in both July and September 2010 substantive appeals.  However, he subsequently withdrew these requests.  See August and September 2010 Veteran statements.  His hearing requests are deemed withdrawn.  38 C.F.R. § 20.702.
By a December 2012 decision, the Board denied entitlement to service connection for a bilateral hip disability, a low back disability, peripheral neuropathy/radiculopathy of the bilateral lower extremities, a neck disability, a bilateral knee disability, cervical radiculopathy, and entitlement to increased ratings for right thumb residuals, left ankle sprain residuals, and dermatitis.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in June 2013; and in June 2013, the Court issued an Order granting the Joint Motion for Remand.  The Court vacated the December 2012 Board decision.  In April 2014, the matters were remanded by the Board for readjudication consistent with the motion. 

In July 2016, the RO increased the disability rating for dermatitis to 10 percent effective March 27, 2015.  As this increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has implemented a stay on all appeals affected by the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016), which held that use of a topical steroid constituted "systemic therapy."  See Board Decision Memorandum dated October 24, 2016.  This stay, however, does not affect the adjudication of the case as this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hip disability, to include as secondary to service connected left ankle disability, entitlement to service connection for a low back disability, to include as secondary to service connected left ankle disability, entitlement to service connection for peripheral neuropathy/radiculopathy of the bilateral lower extremities, to include as secondary to service connected left ankle disability, entitlement to service connection for a neck disability, to include as secondary to service connected left ankle disability, entitlement to service connection for a bilateral knee disability, to include as secondary to service connected left ankle disability, entitlement to service connection for cervical radiculopathy, to include as secondary to service connected left ankle disability, entitlement to an initial rating in excess of 10 percent rating for left ankle sprain residuals, and entitlement to an initial rating in excess of 10 percent for right thumb residuals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 27, 2014, the competent credible evidence of record does not support a finding that the Veteran's dermatitis was manifested by symptoms more closely approximating a deep and nonlinear scar involving an area of at least 6 square inches; a superficial and nonlinear scar involving an area of 144 square inches or greater; one or two scars that are painful or unstable; or other functional impairment; it is also not shown to have involved at least 5 percent of the entire body (or of exposed areas), or to have required intermittent systemic therapy such as corticosteroids or other immunosuppressive medications.

2.  From March 27, 2014, the Veteran's dermatitis required constant or near-constant systemic therapy, and is assigned a 60 percent disability rating, which is the maximum schedular rating under Diagnostic Code 7806.


CONCLUSIONS OF LAW

1.  Prior to March 27, 2014, the criteria for an initial compensable rating for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.118, Diagnostic Code 7806 (2016).

2.  From March 27, 2014, the criteria for an increased rating of 60 percent, but no higher, for dermatitis have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.118, Diagnostic Code (DC) 7806 (as in effect prior and subsequent to October 23, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  In this case, VA satisfied its duty to notify by means of a letter sent to the Veteran in December 2008. 

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has been afforded VA examinations on the issue decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the most recent April 2014 Board remand, the Veteran was most recently afforded a VA examination in March 2015.  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 
III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Dermatitis

The Veteran seeks higher ratings for his service-connected skin disability characterized as dermatitis, which is rated as noncompensable prior to March 27, 2015, and as 10 percent disabling from March 27, 2015 under Diagnostic Code 7806.  

Under Diagnostic Code 7806, a noncompensable rating is warranted when dermatitis or eczema affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted.  38 C.F.R. § 4.118, DC 7806.  

The use of topical corticosteroids qualifies as "systemic therapy" within the meaning of DC 7806.  See Johnson v. McDonald, 27 Vet. App. 497, 503-04.  The Court held that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  See Johnson v. McDonald, No. 14-2778, 2016 WL 791735 (March 1, 2016, Vet. App.).  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.

Diagnostic Code 7806 also provides for a rating of disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's dermatitis has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under Diagnostic Code 7806.

At a February 2009 VA examination, the Veteran reported using over-the-counter Benadryl cream for itching and pins and needles sensation with good response.  The course of the Veteran's skin condition was noted as intermittent.  He did not have any systemic symptoms.  There were no exposed areas and the percent of his total body area affected was less than five percent.  On examination, there was no physical finding of a skin rash.  He was diagnosed with contact dermatitis with no lesions observed on current examination.  

A November 2014 VA treatment record shows that the Veteran's skin was observed to have a dark papular lesion on his back that was less than 3 millimeters as seen in seborrheic dermatitis.

At a March 2015 VA examination, the Veteran reported having persistent itching and pain due to rash on his forearms and arms not relieved by daily and constant use of various creams.  He rated his pain as a six on a scale of six out of 10.  Upon examination, the examiner observed tender scattered patches of erythema with raised borders and moderate scaling over the left and right forearms and left and right arms up to his shoulders.  The Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin diseases.  The Veteran had been treated with oral or topical medications in the past 12 months with constant and near-constant use of antihistamines, topical corticosteroids, and Capsaicin cream.  He did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He did not have any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  He did not have any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The examiner noted that the Veteran's eczema was on five to 20 percent of his total body area and was not on any exposed body area.  The Veteran did not have a benign or malignant neoplasm or metastases related to any his diagnoses.  His skin conditions did not impact his ability to work.

In consideration of the period prior to March 27, 2014, the evidence shows that the Veteran's dermatitis and eczema did not affect at least 5 percent of his entire body or at least 5 percent of the exposed areas, and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Thus, a compensable rating under Diagnostic Code 7806 is not warranted in this case.  As shown upon VA examination in February 2009, there were no exposed areas and the percent of his total body area affected was less than five percent.  Additionally, the Board notes that with regard to treatment as reported by the Veteran during his February 2009 VA examination, topical Benadryl (diphenhydramine) is an antihistamine and does not constitute systemic therapy such as corticosteroids or other immunosuppressive medications contemplated by the criteria.  See Dorland's Illustrated Medical Dictionary 208, 523 (32nd ed. 2012).  Moreover, VA treatment records do not show that the Veteran received medical treatment for eczema or dermatitis and multiple reviews of the system taken during this period listed negative findings for his skin.  

The Board has also reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disability, as the Veteran does not have any evidence of scars or disfigurement, or require systemic therapy, such as corticosteroids or other immunosuppressive drugs.  See 38 C.F.R. § 4.118 (2016). 

The Board also notes that it considered the applicability of "staged" ratings, but found no distinctive periods where a higher rating was warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds that the Veteran's lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  For example, the medical evidence is more probative as to the type of treatment the Veteran has received for his dermatitis and eczema and shows that his disability was not treated with systemic therapy such as corticosteroids or other immunosuppressive medications.  A VA examiner has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

In sum, a preponderance of the evidence is against finding that a compensable rating is warranted prior to March 27, 2014.

The March 27, 2015 VA examiner noted on the examination report that the Veteran reported that he had been treated with oral or topical medications in the past 12 months with constant and near-constant use of antihistamines (Loratadine), topical corticosteroids (Hydrocortisone cream), and Capsaicin cream.  The examiner marked the part of the examination report indicating the Veteran had been treated with topical corticosteroids (Hydrocortisone cream) for a total duration of "constant/near-constant" in the past 12 months.  Accordingly, based on this finding, the Veteran's skin disability would appear to warrant a 60 percent disability rating.  

In 2016 correspondence, the Veteran's attorney notes that because the March 27, 2015 VA examination report indicates that the topical corticosteroid medication has been used on a continual basis in the past 12 months, the effective date of the increase to 60 percent should be from March 27, 2014.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds the effective date of the increase to a 60 percent disability rating should be March 27, 2014.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that it is the information in a medical opinion and not the date the medical opinion was provided that is relevant when assigning an effective date).  

However, the evidence does not demonstrate that an effective date prior to March 27, 2014 is warranted for the increase to 60 percent.  There is no evidence in the Veteran's VA treatment records that he reported any use of Hydrocortisone cream at any point prior to the March 2015 VA examination.  This is in spite of numerous records indicating the Veteran regularly reported use of multiple medications, including topical creams, for multiple medical conditions.  Therefore, the evidence of record does not demonstrate that the Veteran used Hydrocortisone cream, or any other topical corticosteroids, on a constant or near-constant basis prior to March 27, 2014.  

The Board has also considered whether a rating under another diagnostic code would be more appropriate.  However, there is no evidence in the record that suggests that the Veteran's skin condition has caused disfigurement of the head, face, or neck, or any scars.  Thus, DCs 7800-7805 are not applicable.

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 60 percent for a skin condition have been satisfied as of March 27, 2014.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7806.

Other Considerations 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected skin disability.  See Thun, 22 Vet. App. at 115.

The rating criteria allow for the Veteran's eczema and dermatitis to be rated based on size of affected area, and the need, frequency, and type of medication used to treat the disability.  The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria of DC 7806.  DC 7806, which is the diagnostic code for dermatitis inherently encompasses symptoms such as pain, itching, and irritation.  Thus, the first prong of Thun and 38 C.F.R. § 3.321 (b), an exceptional disability picture, has not been met.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his service-connected skin disability that has not been unaccounted for by the current schedular ratings.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

In addition, the evidence is against a finding that the Veteran's eczema has caused marked interference with employment or frequent periods of hospitalization.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  See Thun, supra.

In addition to the foregoing, the Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of §3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran has not raised, and the evidence of record does not otherwise suggest that the Veteran's service-connected skin condition precludes obtaining and maintaining substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, further consideration of Rice is not required.


ORDER

Prior to March 27, 2014, entitlement to an initial compensable rating for dermatitis is denied.

From March 27, 2014, entitlement to an initial rating of 60 percent for dermatitis is granted (but not higher), subject to the laws and regulations controlling the award of monetary benefits.



REMAND

Service Connection Claims

Pursuant to the April 2014 Board remand directives, the Veteran was to be afforded a VA left ankle examination that encompassed the claimed secondary service-connected disabilities, to include a bilateral hip disability, a low back disability, a neck disability, and a bilateral knee disability.  The medical opinions were to explicitly address whether the service connected left ankle disability either (1) caused or (2) aggravated the claimed secondary service-connected disabilities.  However, upon review of the March 2015 VA examination report, the examiner did not provide such an opinion.  Thus, remand is required for compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand orders).

Left Ankle Sprain and Right Thumb Residuals

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing (and, if possible, testing with comparison to the range of the opposite undamaged joint).

With regard to the Veteran's service-connected left ankle sprain residuals, the March 2015 VA examination report does not provide the results of such range of motion testing.  Likewise, the Veteran's February 2009 and March 2016 VA examinations of his service-connected right thumb residuals do not include these findings.  Thus, these examinations are inadequate for rating purposes.  Accordingly, on remand, the Veteran's service-connected left ankle and right thumb residuals should be tested in compliance with Correia. 

Finally, the Board finds that the peripheral neuropathy and cervical radiculopathy issues are inextricably intertwined with the issues being remanded.  Accordingly, adjudication of these issues is deferred.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate any outstanding San Juan VA Medical Center treatment records for the Veteran.
2. Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected right thumb disability.  The claims folder must be made available and reviewed by the examiner. 

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, supra. 

If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for a VA examination to determine both the severity of his service-connected left ankle disability, as well as, to provide an opinion as to secondary service connection for the bilateral hip, low back, neck, and bilateral knee claims.  The claims folder must be made available and reviewed by the examiner. 

As to the service-connected left ankle, the examiner must make all findings relative to rating the Veteran's left ankle disability.  This includes joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, supra.  The examiner should also address whether it is at least as likely as not (a degree of probability of 50 percent or greater) that the Veteran has symptoms of peripheral neuropathy, radiculopathy, or "weakness" in the left lower extremity as a result of (or as a symptom of) his service-connected left ankle disability.

If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should then explicitly address whether the service-connected left ankle disability either (1) caused or (2) aggravated the claimed secondary service-connected disabilities, to include any bilateral hip disability, low back disability, neck disability, and bilateral knee disability.  

If aggravation of any of these disabilities by the service-connected left ankle disability is found, specify the baseline level of disability prior to aggravation by the left ankle disability, and the permanent, measurable increase in disability resulting from the aggravation by the left ankle disability.  The medical opinion must explicitly address both the causation and aggravation components of secondary service connection.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4. Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	
______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


